The legal title to the property in controversy is in the "official board" of the Advent Christian Church of Concord. The defendants are the official board, and as such entitled to the property in question, unless their action in relation to the incorporation of the church was a secession from the original church.
Whether the question of secession is to be regarded as one of fact, or as one of mixed law and fact (Hale v. Everett, 53 N.H. 9, 80, 106; Holt v. Downs, 58 N.H. 170, 171; Cong. Church in Groton v. Blood, 62 N.H. 431), the finding of the court at the trial term that the defendants' "action in reference to incorporation of the church was not such a secession from the original church and forfeiture of membership rights therein as to invalidate the meeting of February 21, 1894," is conclusive. There was evidence upon which the finding could properly be made, and no error of law appearing, it is not open to revision.
Exception overruled.
PARSONS, J., did not sit: the others concurred. *Page 466